        Case 2:18-cr-00161-RFB-PAL Document 38 Filed 03/31/21 Page 1 of 2
Form 12 - Travel
D/NV Form
Rev. June 2014



                                  United States District Court
                                              for
                                    the District of Nevada

                            REQUEST FOR TRAVEL OUTSIDE
                           THE CONTIGUOUS UNITED STATES


Name of Offender: Nelson M. Mukuna

Case Number: 2:18CR00161

Name of Sentencing Judicial Officer: Honorable Richard F. Boulware

Date of Original Sentence: December 3, 2018

Original Offense: Count 1: Conspiracy to Commit Health Fraud and Count 2: Structuring
Transactions to Evade Reporting Requirements

Original Sentence: 14 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: September 11, 2020

Name of Assigned Judicial Officer: Honorable Richard F. Boulware

                                           SUMMARY

Mukuna submitted a request to travel to Nairobi, Kenya, leaving on April 1, 2021 and returning
on April 17, 2021. Mukuna stated that the purpose of the trip was to attend his father’s funeral
and visit with family. He learned of the passing of his father on March 30, 2021 and obtained
permission from the State Department on March 31, 2021 to receive his passport for the
emergency situation.

Since commencing supervised release on December 3, 2018, Mukuna has been compliant with
all conditions. Mukuna is employed and also receives the financial support of his wife. Mukuna
has not tested positive for illicit substances and has completed 63 hours of community service
work to date.

At this time, the probation office does not object to the proposed travel and respectfully defers to
the Court for approval, noting in this instance the urgency of timing of his request due to the
circumstances. If Mukuna is allowed to depart on April 1, 2021, he will be able to attend his
father’s funeral on April 3, 2021.
        Case 2:18-cr-00161-RFB-PAL Document 38 Filed 03/31/21 Page 2 of 2

                                  RE: Nelson M. Mukuna
Form 12 - Travel
D/NV Form
Rev. June 2014


                                                Respectfully submitted,

                                                               Bryce D. Stark
                                                               2021.03.31
                                                               15:24:59 -07'00'
                                                ______________________________
                                                Bryce D. Stark
                                                United States Probation Officer

Approved:
                         Ben Johnson
                         2021.03.31 14:36:33
                         -07'00'
__________________________________________
Benjamin B. Johnson
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        Requested Travel is Approved

‫܆‬        Requested Travel is Denied

‫܆‬        Other




                                          _____________________________
                                          RICHARD F. BOULWARE, II
                                          United States District Judge

                                           March 31, 2021
                                          _____________________________
                                          Date
